The executions which were issued on the judgments against Durham bound his lands from the teste of the same. The sheriff *Page 113 
was the proper officer to sell the lands and raise the money to satisfy the said executions. The sheriff on the trial proved that he sold the lands by virtue of said executions. The plaintiff showed several judgments and executions against Durham, and then proved a sale of the land by the sheriff under those executions, and produced the sheriff's deed to himself. That was sufficient to transfer the title to him. The objection taken by the defendant, that the sheriff did not levy (153) the executions on the land before he sold them, was, we think, properly overruled by the judge. There is no law that we know of which requires a purchaser of land at a sheriff's sale to show that the executions had been levied on the same before the sale by the sheriff to him; if he shows a judgment, execution sale, and a sheriff's deed to himself for the land, he is entitled to recover the possession as against the defendant in the execution.
PER CURIAM.                                   No error.
Cited: Owen v. Barksdale, 30 N.C. 83; Hardin v. Cheek, 48 N.C. 138;Peebles v. Pate, 86 N.C. 440; Burton v. Spiers, 92 N.C. 505; Williamsv. Dunn, 163 N.C. 212; S. v. Knotts, 168 N.C. 190.